THEATTORNEY                GENERAL
                    OFTEXAS


                           January 6, 1970


Honorable John W. Warner       Opinion No. M-547
County Attorney
Gray County                    Re:   The meaning of the phrase
P. 0. Box 635                        "the substance only of
Pampa, Texas 79065                   depositions shall be
                                     recorded" as employed in
                                     Section 15 of the Texas
Dear Mr. Warner:                     Probate Code.
      Section 15 of the Texas Probate Code reads'in part as follows:
"The County Clerk shall keep a record book styled 'Probate
Minutes' and shall enter therein in full all orders, judgments,
decrees,  and the proceedings of the court, together with the
following...(4 All wills and the testimony upon which the same
are admitted to probate, provided that the substance only of
depositions shall be recorded."
     You have requested our opinion to the meaning of   “substance
only of depositions...".
     Black's Law Dictionary, 4th Edition, defines substance as
the material or essential part of a thing, as distinguished from
"form"; an intelligible abstract or synopsis of its material
or substantial elements.
     Bouvier's Law Dictionary, 3rd Revision, defines substance
as that which is essential.
     Under a constitutional requirement that the substance of a
proposed act be published, "substance" is the essential and
material parts and essence of the proposed law, or an abstract or
compendium thereof, as would give people affected fair information
of what the law is. State v. Allen, 123 So. 36,37, (Ala.Sup.Ct.
1929). "Substance of proposed law" means an intelligent abstract
or synopsis of its material and substantial elements: the
substance of the act may be sufficiently stated without stating




                      -2612-
Hon. John W. Warner, Page 2 (M-547)

the details which are subsidiary to the stated elements.    Ex Parte
Bowdoin, 141 So. 911 (Ala.Ct.App. 1932).
     In Rose v. Osborne, 1 A.2d 225 (Maine Sup.Jud.Ct. 19381,
the Court held that "substance" is that which is essential. While
the ordinary meaning of the word "substance," when used in respect
to a contract, is its important parts, the word is susceptible
of different significations according to the circumstances.
Lincoln National Bank v. John Peirce Co., 164 N.Y.S. 421 (N.Y.Sup.
ct. 1917).
     The material or essential parts of the deposition (including
exhibits) must be recorded. Ordinarily, a narrative synopsis or
abstract of the relevant facts should be recorded. However, under
some circumstances it might be necessary to quote from the
deposition or to record an exhibit if that is necessary to show
the material facts.

                          SUMMARY
                          -------
          "Substance only of depositions," as used in
     Section 15(c) of the Texas Probate Code, means a
     synopsis or an abstract of the material or essential
     facts, unless under the circumstances it is
     necessary to quote portions of the depositions or
     exhibits to show such facts.




                                        eneral of Texas
Prepared by Jack Sparks
Assistant Attorney General
APPROVED:
OPINION COMMITTEE
Kerns Taylor, Chairman
Alfred Walker, Co-Chairman
Marvin Sentell
Tom Bullington
Bennie Bock
Harold Kennedy
MEADE F. GRIFFIN
Staff Legal Assistant
NOLA WHITE
First Assistant



                      -2613-